Execution Copy

 

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT is made as of July 1, 2009 by and among INVESCO
MORTGAGE CAPITAL INC., a Maryland corporation (the “Company”), IAS OPERATING
PARTNERSHIP LP, a Delaware limited partnership (the “Operating Partnership”),
IAS ASSET I LLC, a Delaware limited liability company (“Asset I”), and INVESCO
INSTITUTIONAL (N.A.), INC., a Delaware corporation (together with its permitted
assignees, the “Manager”).

WHEREAS, the Company is a newly organized corporation that intends to elect to
be taxed as a real estate investment trust (“REIT”) for U.S. federal income tax
purposes; and

WHEREAS, the Company and each of the Subsidiaries desire to retain the Manager
to provide investment advisory services to them on the terms and conditions
hereinafter set forth, and the Manager wishes to be retained to provide such
services.

NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

Section 1.               Definitions.  The following terms have the following
meanings assigned to them:

(a)           “Affiliate” means (i) any Person directly or indirectly
controlling, controlled by, or under common control with such other Person,
(ii) any executive officer, general partner or employee of such other Person,
(iii) any member of the board of directors or board of managers (or bodies
performing similar functions) of such Person, and (iv) any legal entity for
which such Person acts as an executive officer or general partner.

(b)          “Agreement” means this Management Agreement, as amended, restated
or supplemented from time to time.

(c)           “Bankruptcy” means, with respect to any Person, (a) the filing by
such Person of a voluntary petition seeking liquidation, reorganization,
arrangement or readjustment, in any form, of its debts under Title 11 of the
United States Code or any other federal, state or foreign insolvency law, or
such Person’s filing an answer consenting to or acquiescing in any such
petition, (b) the making by such Person of any assignment for the benefit of its
creditors, (c) the expiration of 60 days after the filing of an involuntary
petition under Title 11 of the Unites States Code, an application for the
appointment of a receiver for a material portion of the assets of such Person,
or an involuntary petition seeking liquidation, reorganization, arrangement or
readjustment of its debts under any other federal, state or foreign insolvency
law, provided that the same shall not have been vacated, set aside or stayed
within such 60-day period or (d) the entry against it of a final and
non-appealable order for relief under any bankruptcy, insolvency or similar law
now or hereinafter in effect.

                                (d)         “Board of Directors” means the Board
of Directors of the Company.

                               

                                (e)         “Code” means the Internal Revenue
Code of 1986, as amended.

 

                                (f)           “Company Account” shall have the
meaning set forth in Section 5 of this Agreement;

 

                                (g)          “Company Indemnified Party” shall
have the meaning set forth in Section 11(b) of this Agreement.

 

 

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

 

(h)          “Excess Funds” shall have the meaning set forth in Section 2(1) of
this Agreement.

                                (i)            “Exchange Act” means the
Securities Exchange Act of 1934, as amended.

 

(j)           “GAAP” means generally accepted accounting principles, as applied
in the United States.

(k)          “Governing Instruments” means, with regard to any entity, the
articles of incorporation and bylaws in the case of a corporation, certificate
of limited partnership (if applicable) and the partnership agreement in the case
of a general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.

(l)           “Independent Directors” means the members of the Board of
Directors who are not officers or employees of the Manager or any Person
directly or indirectly controlling or controlled by the Manager, and who are
otherwise “independent” in accordance with the Company’s Governing Instruments
and, if applicable, the rules of any national securities exchange on which the
Company’s common stock is listed.

(m)         “Indemnitee” shall have the meaning set forth in Section 11(b) of
this Agreement.

                                (n)          “Indemnitor” shall have the meaning
set forth in Section 11(c) of this Agreement.

 

                                (o)          “Initial Term” shall have the
meaning set forth in Section 13(a) of this Agreement.

                        

                                (p)          “Invesco” means Invesco Ltd., a
Bermuda corporation.

        

(q)          “Investment Company Act” means the Investment Company Act of 1940,
as amended.

(r)           “Investment Committee” means the Manager’s investment committee
comprised of the Manager’s officers, directors and investment professionals that
will periodically review the Company’s investment portfolio and its compliance
with the Company’s investment policies and procedures, including the Company’s
investment guidelines.

                               (s)            “Investments” means the
investments of the Company and the Subsidiaries.

 

                               (t)           “Legacy Loan PPIF” means a
public-private investment fund established under the PPIP’s Legacy Loan Program.

 

                               (u)           “Legacy Securities PPIF” means a
public-private investment fund established under the PPIP’s Legacy Securities
Program.

 

                               (v)           “LIBOR” means London Interbank
Offered Rate.

  

                              (w)           “Management Fee” means a management
fee equal to 1.50% of our Stockholders’ Equity per annum and calculated and
payable (in cash) quarterly in arrears.

 

- 2 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

 

(x)          “Manager Indemnified Party” shall have the meaning set forth in
Section 11(a) of this Agreement.

(y)          “Monitoring Services” shall have the meaning set forth in
Section 2(b) of this Agreement.

(z)           “Notice of Proposal to Negotiate” shall have the meaning set forth
in Section 13(a) of this Agreement.

                                (aa)         “NYSE” means the New York Stock
Exchange Euronext.

 

(bb)        “Partnership Agreement” means the agreement of limited partnership
of the Operating Partnership, as amended, restated or supplemented from time to
time.

(cc)         “Person” means any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

(dd)        “Portfolio Management Services” shall have the meaning set forth in
Section 2(b) of this Agreement.

                                (ee)         “PPIP” means the U.S. Government’s
Public-Private Investment Program.

 

(ff)          “REIT” means a “real estate investment trust” as defined under the
Code.

(gg)        “Renewal Term” shall have the meaning set forth in Section 13(a) of
this Agreement.

                                (hh)        “Securities Act” means the
Securities Act of 1933, as amended.

 

                                (ii)           “Stockholders’ Equity” means:

 

(i)            the sum of the net proceeds from all issuances of the Company’s
equity securities since inception (allocated on a pro rata daily basis for such
issuances during the fiscal quarter of any such issuance), plus

(ii)          the Company’s retained earnings at the end of the most recently
completed calendar quarter (without taking into account any non-cash equity
compensation expense incurred in current or prior periods), less

(iii)         any amount that the Company pays for repurchases of its common
stock since inception.

Stockholders’ Equity shall exclude (a) any unrealized gains, losses or other
items that do not affect realized net income (regardless of whether such items
are included in other comprehensive income or loss, or in net income) and
(b) one-time events pursuant to changes in GAAP and certain non-cash items after
discussions between the Manager and the Company’s Independent Directors and
approval by a majority of the Company’s Independent Directors.

 

- 3 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

 

For purposes of calculating Stockholders’ Equity, outstanding limited partner
interests in the Operating Partnership (other than the limited partner interests
held by the Company) shall be treated as outstanding shares of capital stock of
the Company.

(jj)          “Subsidiary” means any subsidiary of the Company; any partnership,
the general partner of which is the Company or any subsidiary of the Company;
any limited liability company, the managing member of which is the Company or
any subsidiary of the Company; and any corporation or other entity of which a
majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by the Company or
any subsidiary of the Company. Initially, the only Subsidiaries shall be the
Operating Partnership and Asset I.

(kk)        “Termination Fee” shall have the meaning set forth in Section 16(b)
of this Agreement.

(ll)          “Termination Notice” shall have the meaning set forth in
Section 13(a) of this Agreement.

(mm)      “Treasury Regulations” means the regulations promulgated under the
Code, as amended from time to time.

Section 2.                 Appointment and Duties of the Manager.

(a)           The Company and each of the Subsidiaries hereby appoints the
Manager to manage the assets of the Company and the Subsidiaries subject to the
further terms and conditions set forth in this Agreement and the Manager hereby
agrees to use its commercially reasonable efforts to perform each of the duties
set forth herein. The appointment of the Manager shall be exclusive to the
Manager except to the extent that the Manager otherwise agrees, in its sole and
absolute discretion, and except to the extent that the Manager elects, pursuant
to the terms of this Agreement, to cause the duties of the Manager hereunder to
be provided by third parties.

(b)           The Manager, in its capacity as manager of the assets and the
day-to-day operations of the Company and the Subsidiaries, at all times will be
subject to the supervision of the Company’s Board of Directors and will have
only such functions and authority as the Company may delegate to it including,
without limitation, the functions and authority identified herein and delegated
to the Manager hereby, in each case, to the extent agreed to by the Manager. The
Manager will be responsible for the day-to-day operations of the Company and the
Subsidiaries and will perform (or cause to be performed) such services and
activities relating to the assets and operations of the Company and the
Subsidiaries as may be appropriate, including, without limitation:

(i)            serving as the Company’s and the Subsidiaries’ consultant with
respect to the periodic review of the investment guidelines and other parameters
for the Investments, financing activities and operations, any modifications to
which shall be approved by a majority of the Independent Directors (such
guidelines as initially approved and attached hereto as Exhibit A, as the same
may be modified with such approval, the “Guidelines”);

(ii)          investigating, analyzing and selecting possible investment
opportunities and acquiring, financing, retaining, selling, restructuring or
disposing of Investments consistent with the Guidelines;

 

- 4 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

 

(iii)         with respect to prospective purchases, sales or exchanges of
Investments, conducting negotiations on behalf of the Company and the
Subsidiaries with sellers, purchasers, trustees, primary dealers, custodians and
brokers and, if applicable, their respective agents and representatives;

(iv)         negotiating and entering into, on behalf of the Company and the
Subsidiaries, repurchase agreements, interest rate swap agreements, agreements
relating to borrowings under programs established by the U.S. Government and/or
any agencies thereunder and other agreements and instruments required for the
Company and the Subsidiaries to conduct their business;

(v)           engaging and supervising, on behalf of the Company and the
Subsidiaries and at the Company’s expense, independent contractors that provide
investment banking, securities brokerage, mortgage brokerage, other financial
services, due diligence services, underwriting review services, legal and
accounting services, and all other services (including transfer agent and
registrar services) as may be required relating to the Company's and the
Subsidiaries' operations or Investments (or potential investments);

(vi)         advising on, preparing, negotiating and entering into, on behalf of
the Company and the Subsidiaries, applications and agreements relating to
programs established by the U.S. Government and/or any agencies thereunder;

(vii)        coordinating and managing operations of any joint venture or
co-investment interests held by the Company and the Subsidiaries and conducting
all matters with the joint venture or co-investment partners;

(viii)       providing executive and administrative personnel, office space and
office services required in rendering services to the Company and the
Subsidiaries;

(ix)         administering the day-to-day operations and performing and
supervising the performance of such other administrative functions necessary to
the management of the Company and the Subsidiaries as may be agreed upon by the
Manager and the Company’s Board of Directors, including, without limitation, the
collection of revenues and the payment of the debts and obligations of the
Company and the Subsidiaries and maintenance of appropriate computer services to
perform such administrative functions;

(x)           communicating on behalf of the Company and the Subsidiaries with
the holders of any of their equity or debt securities as required to satisfy the
reporting and other requirements of any governmental bodies or agencies or
trading markets and to maintain effective relations with such holders;

(xi)         counseling the Company in connection with policy decisions to be
made by the Company’s Board of Directors;

(xii)        evaluating and recommending to the Board of Directors hedging
strategies and engaging in hedging activities on behalf of the Company and the
Subsidiaries, consistent with such strategies as so modified from time to time,
with the Company’s qualification as a REIT and with the Guidelines;

(xiii)       counseling the Company regarding the maintenance of its
qualification as a REIT and monitoring compliance with the various REIT
qualification tests and other rules set out in the Code and Treasury Regulations
thereunder and using commercially reasonable efforts to cause the Company to
qualify for taxation as a REIT;

 

- 5 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

 

(xiv)       counseling the Company and the Subsidiaries regarding the
maintenance of their exemptions from the status of an investment company
required to register under the Investment Company Act, monitoring compliance
with the requirements for maintaining such exemptions and using commercially
reasonable efforts to cause them to maintain such exemptions from such status;

(xv)        furnishing reports and statistical and economic research to the
Company and the Subsidiaries regarding their activities and services performed
for the Company and the Subsidiaries by the Manager;

(xvi)       monitoring the operating performance of Investments and providing
periodic reports with respect thereto to the Board of Directors, including
comparative information with respect to such operating performance and budgeted
or projected operating results;

(xvii)      investing and reinvesting any moneys and securities of the Company
and the Subsidiaries (including investing in short-term Investments pending
investment in other Investments, payment of fees, costs and expenses, or
payments of dividends or distributions to stockholders and partners of the
Company and the Subsidiaries) and advising the Company and the Subsidiaries as
to their capital structure and capital raising;

(xviii)     causing the Company and the Subsidiaries to retain qualified
accountants and legal counsel, as applicable, to assist in developing
appropriate accounting procedures and systems, internal controls and other
compliance procedures and testing systems with respect to financial reporting
obligations and compliance with the provisions of the Code applicable to REITs
and, if applicable, a domestic taxable REIT subsidiary, to conduct quarterly
compliance reviews with respect thereto;

(xix)       assisting the Company and the Subsidiaries in qualifying to do
business in all applicable jurisdictions and to obtain and maintain all
appropriate licenses;

(xx)        assisting the Company and the Subsidiaries in complying with all
regulatory requirements applicable to them in respect of their business
activities, including preparing or causing to be prepared all financial
statements required under applicable regulations and contractual undertakings
and all reports and documents, if any, required under the Exchange Act, the
Securities Act, or by the NYSE;

(xxi)       assisting the Company and the Subsidiaries in taking all necessary
action to enable them to make required tax filings and reports, including
soliciting stockholders for required information to the extent required by the
provisions of the Code applicable to REITs;

(xxii)      placing, or arranging for the placement of, all orders pursuant to
the Manager’s investment determinations for the Company and the Subsidiaries,
either directly with the issuer or with a broker or dealer (including any
affiliated broker or dealer);

(xxiii)     handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company and/or the Subsidiaries may be involved or to
which they may be subject arising out of their day-to-day operations (other than
with the Manager or its Affiliates), subject to such limitations or parameters
as may be imposed from time to time by the Board of Directors;

(xxiv)     using commercially reasonable efforts to cause expenses incurred by
the Company and the Subsidiaries or on their behalf to be commercially
reasonable or commercially

 

- 6 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

customary and within any budgeted parameters or expense guidelines set by the
Board of Directors from time to time;

(xxv)      advising the Company and the Subsidiaries with respect to and
structuring long-term financing vehicles for their portfolio of assets, and
offering and selling securities publicly or privately in connection with any
such structured financing;

(xxvi)     forming the Investment Committee, which will propose investment
guidelines to be approved by a majority of the Independent Directors;

(xxvii)    serving as the Company’s and the Subsidiaries’ consultant with
respect to decisions regarding any of the Company’s and the Subsidiaries’
financings, hedging activities or borrowings undertaken by the Company and/or
the Subsidiaries including (1) assisting the Company and/or the Subsidiaries in
developing criteria for debt and equity financing that is specifically tailored
to the Company’s and the Subsidiaries’ investment objectives, and (2) advising
the Company and the Subsidiaries with respect to obtaining appropriate financing
for the Company’s and the Subsidiaries’ Investments;

                                                 (xxviii)    providing the
Company and the Subsidiaries with portfolio management;

 

(xxix)     arranging marketing materials, advertising, industry group activities
(such as conference participations and industry organization memberships) and
other promotional efforts designed to promote the Company’s and the
Subsidiaries’ business;

(xxx)      performing such other services as may be required from time to time
for management and other activities relating to the assets and business of the
Company and the Subsidiaries as the Board of Directors shall reasonably request
or the Manager shall deem appropriate under the particular circumstances; and

(xxxi)     using commercially reasonable efforts to cause the Company and the
Subsidiaries to comply with all applicable laws.

Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company and the
Subsidiaries with respect to the Investments. Such services will include, but
not be limited to, consulting with the Company and the Subsidiaries on the
purchase and sale of, and other investment opportunities in connection with, the
Company’s portfolio of assets; the collection of information and the submission
of reports pertaining to the Company’s assets, interest rates and general
economic conditions; periodic review and evaluation of the performance of the
Company’s portfolio of assets; acting as a liaison between the Company and the
Subsidiaries and banking, mortgage banking, investment banking and other parties
with respect to the purchase, financing and disposition of assets; and other
customary functions related to portfolio management. Additionally, the Manager
will perform monitoring services (the “Monitoring Services”) on behalf of the
Company and the Subsidiaries with respect to any activities provided by third
parties. Such Monitoring Services will include, but not be limited to,
negotiating servicing agreements; acting as a liaison between servicer providers
of the assets and the Company and the Subsidiaries; reviewing servicers’
delinquency, foreclosure and other reports on assets; supervising claims filed
under any insurance policies; and enforcing the obligation of any servicer to
repurchase assets.

(c)           For the period and on the terms and conditions set forth in this
Agreement, the Company and each of the Subsidiaries hereby constitutes, appoints
and authorizes the Manager as its true and lawful agent and attorney-in-fact, in
its name, place and stead, to negotiate, execute, deliver and enter

 

- 7 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

into such finance agreements and arrangements and securities repurchase and
reverse repurchase agreements and arrangements, brokerage agreements, interest
rate swap agreements, “to be announced” forward contracts, agreements relating
to borrowings under programs established by the U.S. Government and/or any
agencies thereunder and such other agreements, instruments and authorizations on
their behalf, on such terms and conditions as the Manager, acting in its sole
and absolute discretion, deems necessary or appropriate. This power of attorney
is deemed to be coupled with an interest.

(d)           The Manager may enter into agreements with other parties,
including its Affiliates, for the purpose of engaging one or more parties for
and on behalf, and, except as otherwise agreed, at the sole cost and expense, of
the Company and the Subsidiaries, to provide credit analysis, risk management
services, asset management and/or other services to the Company and the
Subsidiaries (including, without limitation, Portfolio Management Services and
Monitoring Services) pursuant to agreement(s) with terms which are then
customary for agreements regarding the provision of services to companies that
have assets similar in type, quality and value to the assets of the Company and
the Subsidiaries; provided that (i) any such agreements entered into with
Affiliates of the Manager shall be (A) on terms no more favorable to such
Affiliate than would be obtained from a third party institutional investor on an
arm’s-length basis and (B) to the extent the same do not fall within the
parameters of this Agreement or within the provisions of the Guidelines,
approved by a majority of the Independent Directors, (ii) with respect to
Portfolio Management Services, the Manager shall remain liable for the
performance of such Portfolio Management Services, and (iii) with respect to
Monitoring Services, any such agreements shall be subject to the Company’s prior
written approval.

(e)           To the extent that the Manager deems necessary or advisable, the
Manager may, from time to time, and at the sole cost and expense of the Company
and the Subsidiaries, propose to retain one or more additional entities for the
provision of sub-advisory services to the Manager in order to enable the Manager
to provide the services to the Company and the Subsidiaries specified by this
Agreement; provided that any such agreement shall be approved by the Independent
Directors of the Company.

(f)           The Manager may retain, for and on behalf and, at the sole cost
and expense of the Company and the Subsidiaries, such services of accountants,
legal counsel, appraisers, insurers, brokers, transfer agents, registrars,
investment banks, financial advisors, due diligence firms, banks and other
lenders and others as the Manager deems necessary or advisable in connection
with the management and operations of the Company and the Subsidiaries.
Notwithstanding anything contained herein to the contrary, the Manager shall
have the right to cause any such services to be rendered by its employees or
Affiliates. The Company and the Subsidiaries shall pay or reimburse the Manager
or its Affiliates performing such services for the cost thereof; provided that
such costs and reimbursements are no greater than those which would be payable
to outside professionals or consultants engaged to perform such services
pursuant to agreements negotiated on an arm’s-length basis.

(g)           As frequently as the Manager may deem necessary or advisable, or
at the direction of the Board of Directors, the Manager shall, at the sole cost
and expense of the Company and the Subsidiaries, prepare, or cause to be
prepared, with respect to any Investment, reports and other information with
respect to such Investment as may be reasonably requested by the Company.

(h)           The Manager shall prepare, or cause to be prepared, at the sole
cost and expense of the Company and the Subsidiaries, all reports, financial or
otherwise, with respect to the Company and the Subsidiaries reasonably required
by the Board of Directors in order for the Company and the Subsidiaries to
comply with their Governing Instruments or any other materials required to be
filed with any governmental body or agency, and shall prepare, or cause to be
prepared, all materials and data necessary to complete such reports and other
materials including, without limitation, an annual audit of

 

- 8 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

the Company’s and the Subsidiaries’ books of account by a nationally recognized
registered independent public accounting firm.

(i)            The Manager shall prepare regular reports for the Board to enable
the Board of Directors to review the Company’s and the Subsidiaries’
acquisitions, portfolio composition and characteristics, credit quality,
performance and compliance with the Guidelines and policies approved by the
Board of Directors.

(j)            Notwithstanding anything contained in this Agreement to the
contrary, except to the extent that the payment of additional moneys is proven
by the Company to have been required as a direct result of the Manager’s acts or
omissions which result in the right of the Company and the Subsidiaries to
terminate this Agreement pursuant to Section 15 of this Agreement, the Manager
shall not be required to expend money (“Excess Funds”) in connection with any
expenses that are required to be paid for or reimbursed by the Company and the
Subsidiaries pursuant to Section 9 in excess of that contained in any applicable
Company Account or otherwise made available by the Company and the Subsidiaries
to be expended by the Manager hereunder. Failure of the Manager to expend Excess
Funds out-of-pocket shall not give rise or be a contributing factor to the right
of the Company and the Subsidiaries under Section 13(a) of this Agreement to
terminate this Agreement due to the Manager’s unsatisfactory performance.

(k)           In performing its duties under this Section 2, the Manager shall
be entitled to rely reasonably on qualified experts and professionals
(including, without limitation, accountants, legal counsel and other service
providers) hired by the Manager at the Company’s and the Subsidiaries’ sole cost
and expense.

Section 3.                 Devotion of Time; Additional Activities.

(a)           The Manager and its Affiliates will provide the Company and the
Subsidiaries with a management team, including a Chief Executive Officer, Chief
Financial Officer, Chief Investment officer, Chief Accounting Officer, Head of
Research and Portfolio Manager, along with appropriate support personnel, to
provide the management services to be provided by the Manager to the Company and
the Subsidiaries hereunder, the members of which team shall devote such portion
of their time to the management of the Company and the Subsidiaries as is
necessary and appropriate to enable the Company and the Subsidiaries to operate
their business from time to time. None of the officers or employees of the
Manager will be dedicated exclusively to the Company and the Subsidiaries.

(b)           The Manager agrees to offer the Company and the Subsidiaries the
right to participate in all investment and financing opportunities that the
Manager determines are appropriate for the Company and the Subsidiaries in view
of their investment objectives, policies and strategies, and other relevant
factors, subject to the exception that the Company and the Subsidiaries might
not participate in each such opportunity but will on an overall basis equitably
participate with the Manager’s other clients in relevant investment
opportunities in accordance with the Manager’s then prevailing allocation
policy. Nothing in this Agreement shall (i) prevent the Manager, Invesco or any
of their Affiliates, officers, directors, employees or personnel, from engaging
in other businesses or from rendering services of any kind to any other Person,
including, without limitation, investing in, or rendering advisory services to
others investing in, any type of business (including, without limitation,
investments that meet the principal investment objectives of the Company),
whether or not the investment objectives or policies of any such other Person or
entity are similar to those of the Company or (ii) in any way bind or restrict
the Manager, Invesco or any of their Affiliates, officers, directors, employees
or personnel from buying, selling or trading any securities or investments for
their own accounts or for the account of others for whom the Manager, Invesco or
any of their Affiliates, officers, directors, employees

 

- 9 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

or personnel may be acting. When making decisions where a conflict of interest
may arise, the Manager will endeavor to allocate investment and financing
opportunities in a fair and equitable manner over time as between the Company
and the Subsidiaries and the Manager’s other clients, in each case in accordance
with the Manager’s then prevailing allocation policy. While information and
recommendations supplied to the Company and the Subsidiaries shall, in the
Manager’s reasonable and good faith judgment, be appropriate under the
circumstances and in light of the investment objectives, policies and strategies
of the Company and the Subsidiaries, they may be different from the information
and recommendations supplied by the Manager or any Affiliate of the Manager to
other clients of the Manager.

(c)           Managers, partners, officers, employees, personnel and agents of
the Manager or Affiliates of the Manager may serve as directors, officers,
employees, partners, personnel, agents, nominees or signatories for the Company
and/or any Subsidiary, to the extent permitted by their Governing Instruments or
by any resolutions duly adopted by the Board of Directors pursuant to the
Company’s Governing Instruments. When executing documents or otherwise acting in
such capacities for the Company or the Subsidiaries, such persons shall use
their respective titles in the Company or the Subsidiaries.

(d)           Subject to Section 2(d), the Manager is authorized, for and on
behalf, and at the sole cost and expense of the Company and the Subsidiaries, to
employ securities dealers for the purchase and sale of Investments as the
Manager deems necessary or appropriate, in its sole discretion. All trades will
be executed with established securities dealers which are approved by the
Manager selected in a manner consistent with best execution. No concessions on
prices will be made to any dealer by reason of services or goods provided or
offered to be provided. In addition to the gross dealing price, the Manager will
take into account the level of charges, mark up or mark down made by the
counterparty and the creditworthiness of the counterparty.

(e)           The Company (including the Board of Directors) agrees to take, or
cause to be taken, all actions reasonably required to permit and enable the
Manager to carry out its duties and obligations under this Agreement, including,
without limitation, all steps reasonably necessary to allow the Manager to file
any registration statement on behalf of the Company in a timely manner or to
deliver any financial statements or other reports with respect to the Company or
any Subsidiary. If the Manager is not able to provide a service, or in the
reasonable judgment of the Manager it is not prudent to provide a service,
without the approval of the Board of Directors or the Independent Directors, as
applicable, then the Manager shall use good faith reasonable efforts to promptly
obtain such approval and shall be excused from providing such service (and shall
not be in breach of this Agreement) until the applicable approval has been
obtained.

Section 4.             Agency. The Manager shall act as agent of the Company and
the Subsidiaries in making, acquiring, financing and disposing of Investments,
disbursing and collecting the funds of the Company and the Subsidiaries, paying
the debts and fulfilling the obligations of the Company and the Subsidiaries,
supervising the performance of professionals engaged by or on behalf of the
Company and the Subsidiaries and handling, prosecuting and settling any claims
of or against the Company and the Subsidiaries, the Board of Directors, holders
of the Company’s securities or representatives or assets of the Company and the
Subsidiaries.

Section 5.             Bank Accounts. At the direction of the Board of
Directors, the Manager may establish and maintain one or more bank accounts in
the name of the Company or any Subsidiary (any such account, a “Company
Account”), and may collect and deposit funds into any such Company Account or
Company Accounts, and disburse funds from any such Company Account, under such
terms and conditions as the Board of Directors may approve; and the Manager
shall from time to time render

 

- 10 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

appropriate accountings of such collections and payments to the Board of
Directors and, upon request, to the auditors of the Company or any Subsidiary.

Section 6.             Records; Confidentiality. The Manager shall maintain
appropriate books of accounts and records relating to services performed under
this Agreement, and such books of account and records shall be accessible for
inspection by representatives of the Company or any Subsidiary at any time
during normal business hours upon reasonable advance notice. The Manager shall
keep confidential any and all information obtained in connection with the
services rendered under this Agreement and shall not disclose any such
information (or use the same except in furtherance of its duties under this
Agreement) to unaffiliated third parties except (i) with the prior written
consent of the Board of Directors; (ii) to legal counsel, accountants and other
professional advisors; (iii) to appraisers, financing sources and others in the
ordinary course of the Company’s and the Subsidiaries’ business; (iv) to
governmental officials having jurisdiction over the Company or any Subsidiary;
(v) in connection with any governmental or regulatory filings of the Company or
any Subsidiary, or disclosure or presentations to Company investors; (vi) as
required by law or legal process to which the Manager or any Person to whom
disclosure is permitted hereunder is a party; or (vii) to the extent such
information is otherwise publicly available through the actions of a Person
other than the Manager not resulting from the Manager’s violation of this
Section 6. The provisions of this Section 6 shall survive the expiration or
earlier termination of this Agreement for a period of one year.

Section 7.              Obligations of Manager; Restrictions.

(a)           The Manager shall require each seller or transferor of investment
assets to the Company and the Subsidiaries to make such representations and
warranties regarding such assets as may, in the judgment of the Manager, be
necessary and appropriate. In addition, the Manager shall take such other action
as it deems necessary or appropriate with regard to the protection of the
Investments.

(b)           The Manager shall refrain from any action that, in its sole
judgment made in good faith, (i) is not in compliance with the Guidelines,
(ii) would adversely and materially affect the status of the Company as a REIT
under the Code, (iii) would adversely and materially affect the Company’s or any
Subsidiary’s status as an entity intended to be exempted or excluded from
investment company status under the Investment Company Act or (iv) would violate
any law, rule or regulation of any governmental body or agency having
jurisdiction over the Company or any Subsidiary or that would otherwise not be
permitted by the Company’s Governing Instruments. If the Manager is ordered to
take any such action by the Board of Directors, the Manager shall promptly
notify the Board of Directors of the Manager’s judgment that such action would
adversely and materially affect such status or violate any such law, rule or
regulation or the Governing Instruments. Notwithstanding the foregoing, the
Manager, its directors, members, officers, stockholders, managers, personnel,
employees and any Person controlling or controlled by the Manager and any Person
providing sub-advisory services to the Manager shall not be liable to the
Company or any Subsidiary, the Board of Directors, or the Company’s or any
Subsidiary’s stockholders, partners or members, for any act or omission by the
Manager, its directors, officers, stockholders or employees except as provided
in Section 11 of this Agreement.

(c)           The Board of Directors shall periodically review the Guidelines
and the Company’s portfolio of Investments but will not review each proposed
investment, except as otherwise provided herein. If a majority of the
Independent Directors determine in their periodic review of transactions that a
particular transaction does not comply with the Guidelines, then a majority of
the Independent Directors will consider what corrective action, if any, can be
taken. The Manager shall be permitted to rely upon the direction of the
Secretary of the Company to evidence the approval of the Board of Directors or
the Independent Directors with respect to a proposed investment.

 

- 11 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

 

(d)           The Manager shall at all times during the term of this Agreement
maintain “errors and omissions” insurance coverage and other insurance coverage
which is customarily carried by asset and investment managers performing
functions similar to those of the Manager under this Agreement with respect to
assets similar to the assets of the Company and the Subsidiaries, in an amount
which is comparable to that customarily maintained by other managers or
servicers of similar assets.

Section 8.              Compensation.

(a)           During the Initial Term and any Renewal Term, the Company shall
pay the Manager the Management Fee quarterly in arrears commencing with the
quarter in which this Agreement was executed (with such initial payment
pro-rated based on the number of days during such quarter that this Agreement
was in effect). The Management Fee is payable independent of the performance of
the Company’s Investments.

(b)           The Manager shall compute each installment of the Management Fee
within 30 days after the end of the fiscal quarter with respect to which such
installment is payable. A copy of the computations made by the Manager to
calculate such installment shall thereafter, for informational purposes only and
subject in any event to Section 13(a) of this Agreement, promptly be delivered
to the Board of Directors and, upon such delivery, payment of such installment
of the Management Fee shown therein shall be due and payable in cash no later
than the date which is five business days after the date of delivery to the
Board of Directors of such computations.

(c)           As a component of the Manager's compensation, the Company may in
the future issue to personnel of the Manager stock-based compensation under the
Company's equity incentive plan.

(d)           The Management Fee is subject to adjustment pursuant to and in
accordance with the provisions of Section 13(a) of this Agreement.

(e)           The Manager agrees to reduce the Management Fee (but not below
zero) in respect of any equity investment the Company may decide to make in any
Legacy Securities PPIF or Legacy Loan PPFIF managed by the Manager or any of its
Affiliates by the amount of the fees payable to the Manager or its Affiliates
under the Legacy Securities PPIF or Legacy Loan PPFIF with regard to the
Company’s equity investment. However, the Manager’s Management Fee shall not be
reduced in respect of any equity investment the Company may decide to make in a
Legacy Securities PPIF or Legacy Loan PPIF managed by an entity other than the
Manager or any of its Affiliates.

Section 9.              Expenses of the Company.

(a)           The Company shall pay all of its expenses and shall reimburse the
Manager for documented expenses of the Manager incurred on its behalf
(collectively, the “Expenses”) excepting only those expenses that are
specifically the responsibility of the Manager pursuant to Section 2 of this
Agreement. Without limiting the generality of the foregoing, it is specifically
agreed that the following costs and expenses of the Company or any Subsidiary
shall be paid by the Company and shall not be paid by the Manager or Affiliates
of the Manager:

(i)            costs and expenses associated with the issuance and transaction
costs incident to the acquisition, disposition and financing of Investments;

(ii)          costs of legal, tax, accounting, consulting, auditing,
administrative and other similar services rendered for the Company and the
Subsidiaries by providers retained by the Manager or, if provided by the
Manager’s personnel, in amounts which are no greater than those which

 

- 12 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

would be payable to outside professionals or consultants engaged to perform such
services pursuant to agreements negotiated on an arm’s-length basis;

(iii)         the compensation and expenses of the Company’s directors and the
cost of liability insurance to indemnify the Company’s directors and officers;

(iv)         costs associated with the establishment and maintenance of any of
the Company’s or any Subsidiary’s credit or other indebtedness of the Company or
any Subsidiary (including commitment fees, accounting fees, legal fees, closing
and other similar costs) or any of the Company's or any Subsidiary's securities
offerings;

(v)           expenses connected with communications to holders of the Company’s
or any Subsidiary’s securities and other bookkeeping and clerical work necessary
in maintaining relations with holders of such securities and in complying with
the continuous reporting and other requirements of governmental bodies or
agencies, including, without limitation, all costs of preparing and filing
required reports with the Securities and Exchange Commission, the costs payable
by the Company to any transfer agent and registrar in connection with the
listing and/or trading of the Company’s stock on any exchange, the fees payable
by the Company to any such exchange in connection with its listing, costs of
preparing, printing and mailing the Company’s annual report to its stockholders
and proxy materials with respect to any meeting of the Company’s stockholders;

(vi)         costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third party vendors
that is used by the Company and/or the Subsidiaries;

(vii)        expenses incurred by managers, officers, personnel and agents of
the Manager for travel on the Company’s behalf and other out-of-pocket expenses
incurred by managers, officers, personnel and agents of the Manager in
connection with the purchase, financing, refinancing, sale or other disposition
of an Investment or establishment and maintenance of any of the Company's or any
Subsidiary's repurchase agreements or any of their securities offerings;

(viii)       costs and expenses incurred with respect to market information
systems and publications, research publications and materials, and settlement,
clearing and custodial fees and expenses;

(ix)         compensation and expenses of the Company’s custodian and transfer
agent, if any;

(x)           the costs of maintaining compliance with all U.S. federal, state
and local rules and regulations or those of any other regulatory agency;

                                               (xi)           all taxes and
license fees;

 

(xii)        all insurance costs incurred in connection with the operation of
the Company’s and the Subsidiaries’ business, except for the costs attributable
to the insurance that the Manager elects to carry for itself and its personnel;

(xiii)       costs and expenses incurred in contracting with third parties,
including Affiliates of the Manager, for the servicing and special servicing of
the assets of the Company and the Subsidiaries;

 

- 13 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

 

(xiv)       all other costs and expenses relating to the Company's and the
Subsidiaries' business and investment operations, including, without limitation,
the costs and expenses of acquiring, owning, protecting, maintaining, developing
and disposing of investments, including appraisal, reporting, audit and legal
fees;

(xv)        expenses relating to any office(s) or office facilities, including,
but not limited to disaster backup recovery sites and facilities, maintained for
the Company and the Subsidiaries or Investments separate from the office or
offices of the Manager;

(xvi)       expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board of Directors to or on account of holders of the Company’s or any
Subsidiary’s securities, including, without limitation, in connection with any
dividend reinvestment plan;

(xvii)      any judgment or settlement of pending or threatened proceedings
(whether civil, criminal or otherwise) against the Company or any Subsidiary, or
against any trustee, director, partner, member or officer of the Company or of
any Subsidiary in his, her or its capacity as such for which the Company or any
Subsidiary is required to indemnify such Person by any court or governmental
agency; and

(xviii)     all other expenses actually incurred by the Manager (except as
described below) which are reasonably necessary for the performance by the
Manager of its duties and functions under this Agreement.

(b)           The Company shall have no obligation to reimburse the Manager for
the salaries and other compensation costs of the Manager’s personnel who provide
services to the Company under this Agreement, except that, the Company shall
reimburse the Manager for the Company’s allocable share of the compensation paid
by the Manager to its personnel serving as the Company’s Chief Financial
Officer. The Company’s share of such costs shall be based upon the percentage of
working time devoted by such personnel of the Manager to the Company’s affairs
as compared to working time spent on other matters for the Manager. The Manager
shall provide the Company with such written detail as the Company may reasonably
request to support the determination of the Company’s share of such costs. The
Manager shall be responsible for the compensation paid by the Manager to its
personnel serving as the Company’s Chief Executive Officer, Chief Investment
Officer and Executive Vice President, Chief Portfolio Manager and Senior Vice
President and the Manager’s investment professionals.

(c)           The Company will be required to pay the Company’s pro rata portion
of rent, telephone, utilities, office furniture, equipment, machinery and other
office, internal and overhead expenses of the Manager and its Affiliates
required for the operations of the Company and the Subsidiaries. These expenses
will be allocated between the Manager and the Company based on the ratio of the
Company’s proportion of gross assets compared to all remaining gross assets
managed or held by Invesco or managed or held by the Manager as calculated at
each quarter end. The Manager and the Company will modify this allocation
methodology, subject to the Independent Directors’ approval if the allocation
becomes inequitable (i.e., if the Company becomes highly leveraged compared to
Invesco or the Manager’s or Invesco’s other funds and accounts).

(d)           The Manager may, at its option, elect not to seek reimbursement
for certain expenses during a given quarterly period, which determination shall
not be deemed to construe a waiver of reimbursement for similar expenses in
future periods. In the event that the Company’s initial public offering is
consummated, the Company will reimburse the Manager and its Affiliates for all
organizational, formation and offering costs it has incurred on behalf of the
Company.

 

- 14 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

 

(e)           The provisions of this Section 9 shall survive the expiration or
earlier termination of this Agreement to the extent such expenses have
previously been incurred or are incurred in connection with such expiration or
termination.

Section 10.          Calculations of Expenses. The Manager shall prepare a
statement documenting the Expenses during each fiscal quarter, and shall deliver
such statement to the Company within 30 days after the end of each fiscal
quarter. Expenses shall be reimbursed by the Company to the Manager no later
than the fifth business day immediately following the date of delivery of such
statement; provided, however, that such reimbursements may be offset by the
Manager against amounts due to the Company and the Subsidiaries. The provisions
of this Section 10 shall survive the expiration or earlier termination of this
Agreement.

Section 11.              Limits of the Manager’s Responsibility;
Indemnification.

(a)           The Manager assumes no responsibility under this Agreement other
than to render the services called for under this Agreement in good faith and
shall not be responsible for any action of the Board of Directors in following
or declining to follow any advice or recommendations of the Manager, including
as set forth in Section 7(b) of this Agreement. The Manager, its officers,
stockholders, members, managers, partners, personnel, directors, any Person
controlling or controlled by the Manager and any Person providing sub-advisory
services to the Manager and the officers, directors, managers, partners and
personnel of the Manager, its officers, directors, managers, partners and
personnel will not be liable to the Company or any Subsidiary, to the Board of
Directors, or the Company’s or any Subsidiary’s stockholders or partners for any
acts or omissions by any such Person (including, without limitation, trade
errors that may result from ordinary negligence, such as errors in the
investment decision making process or in the trade process), performed pursuant
to or in accordance with this Agreement, except by reason of acts constituting
bad faith, willful misconduct, gross negligence or reckless disregard of the
Manager’s duties under this Agreement, as determined by a final non-appealable
order of a court of competent jurisdiction. The Company and the Operating
Partnership shall, to the full extent lawful, reimburse, indemnify and hold the
Manager, its officers, stockholders, members, managers, directors, personnel,
any Person controlling or controlled by the Manager and any Person providing
sub-advisory services to the Manager, together with the managers, officers,
directors and personnel of the Manager, its officers, members, directors,
managers and personnel (each a “Manager Indemnified Party”), harmless of and
from any and all expenses, losses, damages, liabilities, demands, charges and
claims of any nature whatsoever (including attorneys’ fees) in respect of or
arising from any acts or omissions of such Manager Indemnified Party made in
good faith in the performance of the Manager’s duties under this Agreement and
not constituting the Manager Indemnified Party’s bad faith, willful misconduct,
gross negligence or reckless disregard of the Manager’s duties under this
Agreement.

(b)           The Manager shall, to the full extent lawful, reimburse, indemnify
and hold the Company (or any Subsidiary), its and their directors and officers,
personnel, agents and each other Person, if any, controlling or controlled by
the Company (each, a “Company Indemnified Party” and together with a Manager
Indemnified Party, an “Indemnitee”), harmless of and from any and all expenses,
losses, damages, liabilities, demands, charges and claims of any nature
whatsoever (including attorneys’ fees) in respect of or arising from acts of the
Manager constituting bad faith, willful misconduct, gross negligence or reckless
disregard of its duties under this Agreement or any claims by the Manager's
personnel relating to the terms and conditions of their employment by the
Manager.

(c)           The Indemnitee will promptly notify the party against whom
indemnity is claimed (the “Indemnitor”) of any claim for which it seeks
indemnification; provided, however, that the failure to so notify the Indemnitor
will not relieve the Indemnitor from any liability which it may have hereunder.
The Indemnitor shall have the right to assume the defense and settlement of such
claim;

 

- 15 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

provided, that the Indemnitor notifies the Indemnitee of its election to assume
such defense and settlement within 30 days after the Indemnitee gives the
Indemnitor notice of the claim. In such case, the Indemnitee will not settle or
compromise such claim, and the Indemnitor will not be liable for any such
settlement made without its prior written consent. If the Indemnitor is entitled
to, and does, assume such defense by delivering the aforementioned notice to the
Indemnitee, the Indemnitee will (i) have the right to approve the Indemnitor’s
counsel (which approval will not be unreasonably withheld, delayed or
conditioned), (ii) be obligated to cooperate in furnishing evidence and
testimony and in any other manner in which the Indemnitor may reasonably request
and (iii) be entitled to participate in (but not control) the defense of any
such action, with its own counsel and at its own expense.

(d)           The provisions of this Section 11 shall survive the expiration or
earlier termination of this Agreement.

Section 12.          No Joint Venture. Nothing in this Agreement shall be
construed to make the Company or any Subsidiary, on the one hand, and the
Manager or Affiliate of the Manager, on the other hand, partners or joint
venturers or impose any liability as such on either of them.

Section 13.              Term; Termination.

(a)           Until this Agreement is terminated in accordance with its terms,
this Agreement shall be in effect until           , 2011 (the “Initial Term”)
and shall be automatically renewed for a one-year term each anniversary date
thereafter (a “Renewal Term”) unless at least two-thirds of the Independent
Directors agree that (i) there has been unsatisfactory performance by the
Manager that is materially detrimental to the Company and the Subsidiaries or
(ii) the compensation payable to the Manager hereunder is unfair; provided that
the Company shall not have the right to terminate this Agreement under clause
(ii) above if the Manager agrees to continue to provide the services under this
Agreement at a reduced fee that at least two-thirds of the Independent Directors
determines to be fair pursuant to the procedure set forth below. The Company may
elect not to renew this agreement upon the expiration of the Initial Term or any
Renewal Term and upon 180 days’ prior written notice to the Manager (the
“Termination Notice”). If the Company issues the Termination Notice, the Company
shall be obligated to (i) specify the reason for nonrenewal in the Termination
Notice and (ii) pay the Manager the Termination Fee before or on the last day of
the Initial Term or Renewal Term (the “Effective Termination Date”); provided,
however, that in the event that such Termination Notice is given in connection
with a determination that the compensation payable to the Manager is unfair, the
Manager shall have the right to renegotiate such compensation by delivering to
the Company, no fewer than 60 days prior to the prospective Effective
Termination Date, written notice (any such notice, a “Notice of Proposal to
Negotiate”) of its intention to renegotiate its compensation under this
Agreement. Thereupon, the Company (represented by the Independent Directors) and
the Manager shall endeavor to negotiate in good faith the revised compensation
payable to the Manager under this Agreement. Provided that the Manager and at
least two-thirds of the Independent Directors agree to the terms of the revised
compensation to be payable to the Manager within 60 days following the receipt
of the Notice of Proposal to Negotiate, the Termination Notice shall be deemed
of no force and effect and this Agreement shall continue in full force and
effect on the terms stated in this Agreement, except that the compensation
payable to the Manager hereunder shall be the revised compensation then agreed
upon by the parties to this Agreement. The Company and the Manager agree to
execute and deliver an amendment to this Agreement setting forth such revised
compensation promptly upon reaching an agreement regarding the same. In the
event that the Company and the Manager are unable to agree to the terms of the
revised compensation to be payable to the Manager during such 60-day period,
this Agreement shall terminate, such termination to be effective on the date
which is the later of (A) 10 days following the end of such 60-day period and
(B) the Effective Termination Date originally set forth in the Termination
Notice.

 

- 16 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

 

(b)           In recognition of the level of the upfront effort required by the
Manager to structure and acquire the assets of the Company and the Subsidiaries
and the commitment of resources by the Manager, in the event that this Agreement
is terminated in accordance with the provisions of Section 13(a) of this
Agreement, unless terminated for cause the Company shall pay to the Manager, on
the date on which such termination is effective, a termination fee (the
“Termination Fee”) equal to three times the sum of the average annual Management
Fee earned by the Manager during the 24-month period immediately preceding the
date of such termination, calculated as of the end of the most recently
completed fiscal quarter prior to the date of termination. The obligation of the
Company to pay the Termination Fee shall survive the termination of this
Agreement.

(c)           No later than 180 days prior to the expiration of the Initial Term
or Renewal Term, the Manager may deliver written notice to the Company informing
it of the Manager’s intention to decline to renew this Agreement, whereupon this
Agreement shall not be renewed and extended and this Agreement shall terminate
effective on the anniversary date of this Agreement next following the delivery
of such notice. The Company is not required to pay to the Manager the
Termination Fee if the Manager terminates this Agreement pursuant to this
Section 13(c).

(d)           If this Agreement is terminated pursuant to Section 13, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Sections 6, 9, 10, 13(b), 15(b), and 16 of
this Agreement. In addition, Sections 11 and 23 of this Agreement shall survive
termination of this Agreement.

Section 14.             Assignment.

(a)           Except as set forth in Section 14(b) of this Agreement, this
Agreement shall terminate automatically in the event of its assignment, in whole
or in part, by the Manager, unless such assignment is consented to in writing by
the Company with the consent of a majority of the Independent Directors;
provided, however, that no such consent shall be required in the case of an
assignment by the Manager to an Affiliate of Invesco. Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Manager is bound, and the Manager shall be liable to the Company for all
errors or omissions of the assignee under any such assignment. In addition, the
assignee shall execute and deliver to the Company a counterpart of this
Agreement naming such assignee as Manager. This Agreement shall not be assigned
by the Company without the prior written consent of the Manager, except in the
case of assignment by the Company to another REIT or other organization which is
a successor (by merger, consolidation, purchase of assets, or other transaction)
to the Company, in which case such successor organization shall be bound under
this Agreement and by the terms of such assignment in the same manner as the
Company is bound under this Agreement.

(b)           Notwithstanding any provision of this Agreement, the Manager may
subcontract and assign any or all of its responsibilities under Sections 2(b),
2(c) and 2(d) of this Agreement to any of its Affiliates in accordance with the
terms of this Agreement applicable to any such subcontract or assignment, and
the Company hereby consents to any such assignment and subcontracting. In
addition, provided that the Manager provides prior written notice to the Company
for informational purposes only, nothing contained in this Agreement shall
preclude any pledge, hypothecation or other transfer of any amounts payable to
the Manager under this Agreement. In addition, the Manager may assign this
Agreement to any of its Affiliates without the approval of the Company’s
Independent Directors if such assignment does not require the Company's approval
under the Investment Company Act.

 

- 17 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

Section 15.             Termination for Cause.

(a)           The Company may terminate this Agreement effective upon 30 days’
prior written notice of termination from the Company to the Manager, without
payment of any Termination Fee, if (i) the Manager, its agents or its assignees
materially breaches any provision of this Agreement and such breach shall
continue for a period of 30 days after written notice thereof specifying such
breach and requesting that the same be remedied in such 30-day period (or 45
days after written notice of such breach if the Manager takes steps to cure such
breach within 30 days of the written notice), (ii) the Manager engages in any
act of fraud, misappropriation of funds, or embezzlement against the Company or
any Subsidiary, (iii) there is an event of any gross negligence on the part of
the Manager in the performance of its duties under this Agreement, (iv) there is
a commencement of any proceeding relating to the Manager’s Bankruptcy or
insolvency, including an order for relief in an involuntary bankruptcy case or
the Manager authorizing or filing a voluntary bankruptcy petition, (v) there is
a dissolution of the Manager or (vi) the Manager is convicted of (including a
plea of nolo contendere) a felony.

(b)           The Manager may terminate this Agreement effective upon 60 days’
prior written notice of termination to the Company in the event that the Company
shall default in the performance or observance of any material term, condition
or covenant contained in this Agreement and such default shall continue for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30-day period. The Company is
required to pay to the Manager the Termination Fee if the termination of this
Agreement is made pursuant to this Section 15(b).

(c)           The Manager may terminate this Agreement, without payment of any
Termination Fee, in the event the Company becomes regulated as an “investment
company” under the Investment Company Act, with such termination deemed to have
occurred immediately prior to such event.

Section 16.          Action Upon Termination. From and after the effective date
of termination of this Agreement, pursuant to Sections 13 or 15 of this
Agreement, the Manager shall not be entitled to compensation for further
services under this Agreement, but shall be paid all compensation accruing to
the date of termination and, if terminated pursuant to Section 13(a) or 15(b),
the applicable Termination Fee. Upon such termination, the Manager shall
forthwith:

(i)            after deducting any accrued compensation and reimbursement for
Expenses to which it is then entitled, pay over to the Company or a Subsidiary
all money collected and held for the account of the Company or a Subsidiary
pursuant to this Agreement;

(ii)          deliver to the Board of Directors a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board of Directors with respect to the Company or a Subsidiary; and

(iii)         deliver to the Board of Directors all property and documents of
the Company or any Subsidiary then in the custody of the Manager.

Section 17.          Release of Money or Other Property Upon Written Request.
The Manager agrees that any money or other property of the Company or any
Subsidiary held by the Manager under this Agreement shall be held by the Manager
as custodian for the Company or Subsidiary, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such Subsidiary. Upon the receipt by the Manager of a
written request signed by a duly authorized officer of the Company requesting
the Manager to release to the Company or

 

- 18 -

 

AMR #149759-v12


--------------------------------------------------------------------------------

any Subsidiary any money or other property then held by the Manager for the
account of the Company or any Subsidiary under this Agreement, the Manager shall
release such money or other property to the Company or any Subsidiary within a
reasonable period of time, but in no event later than 30 days following such
request. The Manager shall not be liable to the Company, any Subsidiary, the
Independent Directors, or the Company’s or a Subsidiary’s stockholders or
partners for any acts performed or omissions to act by the Company or any
Subsidiary in connection with the money or other property released to the
Company or any Subsidiary in accordance with the second sentence of this
Section 17. The Company and any Subsidiary shall indemnify the Manager and its
officers, directors, personnel, managers, and officers against any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever, which arise in connection with the Manager’s release of such
money or other property to the Company or any Subsidiary in accordance with the
terms of this Section 17. Indemnification pursuant to this provision shall be in
addition to any right of the Manager to indemnification under Section 11 of this
Agreement.

 

                   Section 18.             Representations and Warranties. 
        

 

                              (a)              The Company hereby represents and
warrants to the Manager as follows:

 

(i)            The Company is duly organized, validly existing and in good
standing under the laws of the State of Maryland, has the corporate power and
authority and the legal right to own and operate its assets, to lease any
property it may operate as lessee and to conduct the business in which it is now
engaged and is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification, except for failures to
be so qualified, authorized or licensed that could not in the aggregate have a
material adverse effect on the business operations, assets or financial
condition of the Company.

(ii)          The Company has the corporate power and authority and the legal
right to make, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary corporate action to authorize this
Agreement on the terms and conditions hereof and the execution, delivery and
performance of this Agreement and all obligations required hereunder. No consent
of any other Person, including stockholders and creditors of the Company, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Company in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required hereunder. This Agreement has been, and each instrument or
document required hereunder will be, executed and delivered by a duly authorized
officer of the Company, and this Agreement constitutes, and each instrument or
document required hereunder when executed and delivered hereunder will
constitute, the legally valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

(iii)         The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Company, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Company, or the Governing Instruments of, or any securities issued by the
Company or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Company and its Subsidiaries, if any, taken as a whole, and
will not result in, or require, the creation or imposition of any lien or any of
its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

 

- 19 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

                               (b)             The Manager hereby represents and
warrants to the Company as follows:

 

(i)            The Manager is duly organized, validly existing and in good
standing under the laws of the State of Delaware, has the limited liability
company power and authority and the legal right to own and operate its assets,
to lease the property it operates as lessee and to conduct the business in which
it is now engaged and is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except for
failures to be so qualified, authorized or licensed that could not in the
aggregate have a material adverse effect on the business operations, assets or
financial condition of the Manager.

(ii)          The Manager has the corporate power and authority and the legal
right to make, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary corporate action to authorize this
Agreement on the terms and conditions hereof and the execution, delivery and
performance of this Agreement and all obligations required hereunder. No consent
of any other Person, including members and creditors of the Manager, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Manager in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required hereunder. This Agreement has been, and each instrument or
document required hereunder will be, executed and delivered by a duly authorized
officer of the Manager, and this Agreement constitutes, and each instrument or
document required hereunder when executed and delivered hereunder will
constitute, the legally valid and binding obligation of the Manager enforceable
against the Manager in accordance with its terms.

(iii)         The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Manager, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Manager, or the Governing Instruments of, or any securities issued by the
Manager or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Manager is a party or by which the
Manager or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Manager, and will not result in, or require, the creation or
imposition of any lien or any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.

Section 19.          Notices. Unless expressly provided otherwise in this
Agreement, all notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received when delivered against receipt or upon actual
receipt of (i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or
(iv) delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:                                      

                                (a)            If to the Company:

 

Invesco Mortgage Capital Inc.

1555 Peachtree Street, NE

Suite 1800

Atlanta, Georgia 30309

Attention: Robert H. Rigsby, Esq.

 

- 20 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

with a copy to:

Clifford Chance US LLP

31 W 52nd Street

New York, NY 10019

Attention: Jay L. Bernstein, Esq.

                                  (b)         If to the Manager:

 

Invesco Institutional (N.A.), Inc.

1555 Peachtree Street, NE

Suite 1800

Atlanta, Georgia 30309

Attention: Jeffrey H. Kupor, Esq.

with a copy to:

Clifford Chance US LLP

31 W 52nd Street

New York, NY 10019

Attention: Jay L. Bernstein, Esq.

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 19 for the giving of notice.

Section 20.          Binding Nature of Agreement; Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement.

Section 21.          Entire Agreement. This Agreement contains the entire
agreement and understanding among the parties hereto with respect to the subject
matter of this Agreement, and supersedes all prior and contemporaneous
agreements, understandings, inducements and conditions, express or implied, oral
or written, of any nature whatsoever with respect to the subject matter of this
Agreement. The express terms of this Agreement control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms of
this Agreement.

Section 22.          Amendments. This Agreement, nor the terms hereof, may not
be modified, amended or supplemented other than by an agreement in writing
signed by the parties hereto.

Section 23.          GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES TO THE CONTRARY. EACH OF THE
PARTIES HERETO IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR ANY DISTRICT
WITHIN SUCH STATE FOR THE PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
TO THE LAYING OF VENUE IN SUCH COURT.

 

- 21 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

 

Section 24.          No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of any party hereto, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. No waiver of any provision hereunder shall be
effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

Section 25.          Headings. The headings of the sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed
part of this Agreement.

Section 26.          Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

Section 27.          Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 28.          Gender. Words used herein regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.

Section 29.          Survival of Representations and Warranties. All
representations and warranties made hereunder, and in any document, certificate
or statement delivered pursuant hereto or in connection herewith, shall survive
the execution and delivery of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 22 -

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

INVESCO MORTGAGE CAPITAL INC.

 

By:

                                                                           

Name:

Title:

IAS OPERATING PARTNERSHIP LP

By: INVESCO MORTGAGE CAPITAL INC.,

Its General Partner

 

By:

                                                                   

Name:

Title:

IAS ASSET I LLC

 

By:

                                                                           

Name:

Title:

INVESCO INSTITUTIONAL (N.A.), INC.

 

By:

                                                                           

Name:

Title:

 

 

AMR #149759-v12

 


--------------------------------------------------------------------------------

 

 

 

Exhibit A

•

No investment shall be made that would cause the Company to fail to qualify as a
REIT for U.S. federal income tax purposes;

•

No investment shall be made that would cause the Company to be regulated as an
investment company under the Investment Company Act;

•

The Company’s investments will be in Agency RMBS, non-Agency RMBS, CMBS and
residential and commercial mortgage loans; and

•

Until appropriate investments can be identified, the Manager may invest the
proceeds of any offering in interest-bearing, short-term investments, including
money market accounts and/or funds, that are consistent with the Company’s
intention to qualify as a REIT.

 

 

Exh. A-1

AMR #149759-v12

 

 

 